Appeal from an order of the Family Court, Wayne County (John B. Nesbitt, J.), entered March 3, 2003. The order adjudged that respondent has permanently neglected her child and terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order adjudicating her son permanently neglected and terminating her parental rights. The record supports Family Court’s findings that respondent’s son is a permanently neglected child (see *898Matter of Ashley E., 6 AD3d 1231 [2004]) and that a suspended judgment would not be in his best interests (see Matter of Sonny H.B., 249 AD2d 940 [1998]). Respondent failed to preserve for our review her contention that the court erred in receiving in evidence petitioner’s case file on the ground that it contained inadmissible hearsay. Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.